t c memo united_states tax_court estate of ambrosina blanche lopes deceased james w lopes trustee petitioner v commissioner of internal revenue respondent docket no filed date paul j barulich for petitioner marion t robus for respondent memorandum opinion gerber judge this case is before the court on cross-- motions for partial summary_judgment under rule respondent determined a deficiency of dollar_figure in the federal estate_tax all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated of the estate of ambrosina blanche lopes decedent the sole issue for our consideration is whether fractional ownership interests in realty held in a survivor's trust and in a qualified terminal interest property qtip marital trust should be aggregated in order to determine whether discounts should apply to those interests at the time these motions were brought before us 112_tc_26 was pending before another division of this court the parties agreed that the estate of mellinger opinion would likely be determinative of the remaining issue in this case all other issues determined in the deficiency_notice have been resolved background decedent died on date at the time of her death decedent had undivided interests in separate california ranch properties these interests had been held in two trusts a survivor's trust and a qtip marital trust as established ina trust agreement between decedent and her husband joaquim c lopes joaquim decedent's son james w lopes james also held undivided interests in some of the ranch properties joaquim predeceased decedent in at that time the properties were allocated between the trusts according to the agreement the community_property and separate_property of decedent were placed in the survivor's trust while all of joaquim's community_property was placed in the marital trust the marital trust allowed for a qtip_election by the trustee under sec_2056 because the qotip marital trust met the test in sec_2056 respondent allowed a marital_deduction in the estate of joaquim lopes for the value of the property interests passing into that trust after joaquim's death decedent made gifts of undivided interests in properties held in the survivor's trust to james james also purchased interests in more of the survivor's trust properties decedent died shortly after the last of these transfers though the validity of the transfers of these interests was debated at one time the parties have come to an agreement about the gross fair market values of a 100-percent interest in the properties and about which of the fractional interests in each of the properties are to be included in decedent's gross_estate the parties also have reached an agreement as to the percentage amount of the fractional_interest_discount to the undivided fair_market_value of each of the properties the parties' stipulation of settled issues contains the agreed amounts of each adjustment if we decide either to aggregate the interests for valuation purposes or to value the properties in each trust separately rule b provides that a motion for summary_judgment shall be allowed and considered if the pleadings and admissions show that there is no genuine issue of material fact and that a decision may be rendered as a matter of law see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 in this case both parties agree that no issues of material fact remain in dispute and that a decision may be rendered as a matter of law we agree with them consequently the issue herein is ripe for summary_judgment discussion sec_2031 provides that the value of property described in sec_2033 through shall be included ina decedent's gross_estate under sec_2033 all property beneficially owned by the decedent at the time of death will be included in the gross_estate sec_2044 includes in the gross_estate the value of all property in which the decedent had a gualified income_interest for life and for which a deduction was allowed to the estate of a predeceased spouse under sec_2056 qtip upon the death of the second spouse the qtip is taxed as part of the second spouse's estate see sec_2044 c property includable in the gross_estate is generally included at its fair_market_value at the time of death see secs the fair_market_value is defined as that price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts see 411_us_546 sec_20_2031-1 estate_tax regs the issue here is whether the property interests held in the survivor's trust should be aggregated with the property interests held by the qtip marital trust for the purpose of determining the fair_market_value of the property passing from decedent if the interests are not aggregated the values will be discounted to reflect lack of marketability and minority interests see estate of mellinger v commissioner supra pincite we have already rejected the same aggregation argument advanced by respondent in estate of mellinger and in estate of nowell v commissioner tcmemo_1999_15 we find no factual or legal distinction that would result ina different conclusion in this case in estate of mellinger the decedent died holding stock in her revocable_trust and in a qotip trust much like decedent in this case see estate of mellinger v commissioner supra pincite bach of the trusts held shares of stock which when combined would have represented a controlling block of shares in the company see id the commissioner argued that the shares should be aggregated for valuation purposes this court citing the reasoning of the fifth circuit in 84_f3d_196 5th cir held that the fractional interests held in qtip trusts should not be merged into 100-percent fee ownership with other fractional interests owned by an estate see estate of mellinger v commissioner t c pincite in estate of bonner the court specifically stated that there was nothing in sec_2044 to require the merger of qotip assets with other assets see estate of bonner v united_states supra pincite in estate of mellinger it was explained that nothing in sec_2044 nor in the legislative_history indicated that the decedent should be treated as the owner of the qotip shares see estate of mellinger v commissioner supra pincite this analysis is equally applicable to the facts before us nothing in sec_2044 or the accompanying legislative_history indicates that congress intended that the property that passes through a decedent's_estate under sec_2044 be treated as if the decedent actually owned that property for purposes of aggregation nor is there any indication that those property interests should be merged or aggregated with interests in the same property includable in the decedent's gross_estate pursuant to other code sections for purposes of determining federal estate_tax_value sec_2044 provides only that the fair_market_value of property in which the decedent had a qualifying_income_interest_for_life should be included in the gross_estate see sec_2044 thus the fractional interests of the survivor's trust and the qtip_trust should be valued separately because the parties have resolved all remaining issues and stipulated the amounts to be included in the gross_estate an appropriate order and decision will be entered
